[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 17, 2008
                             No. 07-13361                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 03-03056-CV-S

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

$1,185,135.00 IN UNITED STATES CURRENCY,

                                                                      Defendant,

JOSE DE JESUS FRANCO CAZAREZ,

                                                          Claimant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________
                            (October 17, 2008)

Before TJOFLAT, BLACK and KRAVITCH, Circuit Judges.

PER CURIAM:
      Jose De Jesus Franco Cazarez (“Cazarez”) appeals the district court’s grant

of summary judgment in the government’s civil forfeiture action. The government

filed the civil forfeiture complaint under 21 U.S.C. § 881(a)(6) in connection with

$1,185,135 seized during a traffic stop involving a car driven by Cazarez. Cazarez

filed a verified claim that a “portion” of the funds belonged to him and the

remainder was in his lawful possession for another person. Cazarez also moved to

suppress or exclude the currency from the proceedings on the ground that the stop

and seizure were illegal.

      The government moved for summary judgment, asserting that Cazarez

lacked standing to contest the forfeiture because he had disclaimed any ownership

of or interest in the money. In response to the motion to suppress, the government

reiterated that Cazarez lacked standing, but asserted that the traffic stop was lawful.

       The district court granted the government’s summary judgment motion and

denied Cazarez’s motion to suppress. According to the district court, Cazarez

failed to establish standing to challenge the forfeiture proceeding, as he did not

show his ownership interest in the currency. The court noted that Cazarez had

signed the disclaimer and waiver. The court also concluded that Cazarez lacked

standing to challenge the stop and seizure. This appeal followed.

      We review a district court’s grant of summary judgment de novo, viewing



                                           2
the evidence in the light most favorable to the party opposing the motion. Skrtich

v. Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002). Standing “is a threshold

jurisdictional question which must be addressed prior to and independent of the

merits of a party’s claims.” Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974

(11th Cir. 2005) (quotation omitted and footnote added). As with all jurisdictional

issues, we review the issue de novo. Id.

      Cazarez argues that the stop and detention were illegal. Although the Fourth

Amendment exclusionary rule applies in civil forfeiture proceedings, One 1958

Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 702 (1965), Cazarez must first

establish standing in order to raise the suppression claim. See United States v.

$38,000 Dollars in U.S. Currency, 816 F.2d1538, 1543 (11th Cir. 1987); see also

United States v. $321,470, United States Currency, 874 F.2d 298, 303 (5th Cir.

1989) (explaining, in a civil forfeiture case, that standing is a threshold issue that

must be addressed before the court can consider the merits of a motion to

suppress).

      Here, in a single paragraph in his summary of the argument, with no

argument or citation to case law, Cazarez states that the court erred by overlooking

his standing to challenge the search of the car. He does not, however, offer any

argument contesting the court’s finding that he lacked standing to challenge the



                                            3
forfeiture because he failed to establish an ownership interest in the money.

Because Cazarez fails to offer any argument concerning the district court’s

conclusion that he lacked standing, and his brief reference to the issue without

argument or supporting case law is insufficient, we AFFIRM the district court. See

Farrow v. West, 320 F.3d 1235, 1242 n.10 (11th Cir. 2003) (concluding that the

issue was waived where the appellant made only a passing reference to the issue

and made no arguments on the merits as to that issue); see also Fed. R. App. P.

28(a)(9); Continental Tech. Servs., Inc., v. Rockwell Int’l Corp., 927 F.2d 1198,

1199 (11th Cir. 1991).




                                          4